Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
Claim Status
Claims 1-13, 16, 17, and 19-20 are pending.  However, claims 1-12 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 14-15 and 18 are canceled. Claims 13, 16, 17 and 19-20 are under current examination.
Priority
This application claims benefit as a 371 of PCT/US17/27876 (filed 04/17/2017) which claims benefit of 62/323,002 (filed 04/15/2016).  The instant application has been granted the benefit date, 15 April 2016, from the application 62/323,002.  

RESPONSE TO ARGUMENT
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 USC § 103 – Weigand & Cyganek
	Due to the applicant’s claim amendments incorporating limitations, the examiner provides a reorganized rejection below:
Claims 13, 16, 17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Weigand et al. (US2015/0133531) in view of Cyganek et al. (J Clin Exp Cardiolog 2013, S11 http://dx.doi.org/10.4172/2155-9880.S11-008).
Claim 13 is directed to a method of restoring cardiac repair potential in a subject having a myocardial infarction, the method comprising administering to a subject in need thereof an effective amount of a composition comprising an agent selected from the group consisting of a modified CPC, and an exosome derived therefrom, wherein the CPC has been modified with an activator of Lin28a, wherein the activator of Lin28a is a selected from the group consisting of a nucleic acid molecule encoding L.in28a is a selected from the group consisting of a nucleic acid molecule encoding Lin28a, a peptide comprising Lin28a, miR-290a, miR-291a, miR-291b, miR-292a, miR-294, miR-295, miR-271a, miR-271b, miR-372, miR-302b and a combination thereof.
Weigand et al. teach “providing an at least partially differentiated cell...introducing at least one heterologous nucleic acid sequence into the cell” (claim 7). Weigand et al. teach the heterologous nucleic acid sequence can be “Lin28…miR-294, miR-295” (claim 5, parag. 0046). The instant specification teaches that miR294 and miR295 are 
 It would be prima facie obvious to combine the teachings of Weigand to treat cardiac disease  by administering a cardiac progenitor cells that express miR294 or miR295 due to  treat heart disease based upon KSR rationale “A” with a likelihood of success.
The above teachings also satisfy the limitations of instant claims 13 and 16 (e.g., activator of Lin28a is miR-294 and mir-295) are suggested at Weigand claim 5 and parag. 0046; instant dependent claim 20 (i.e., humans) is suggested at parag. 0066 and 0106.  Additionally, as a physician-scientist would understand that the preferred options for transplanting humans with cells would preferably be transplanting autologous cells, followed by allogeneic and syngeneic cells, these would be prima facie obvious over instant claim 17.  Lastly, a skilled artisan might choose genetically modified xenogeneic cells for transplantation.
In summary, Weigand, suggest a method of treating a cardiac disease, disorder or injury in a subject, the method comprising administering to a subject in need thereof an effective amount of a composition comprising a CPC has been modified with an activator of Lin28a (e.g., a nucleic acid encoding Lin28 or miR-294 or miR-295).

Cyganek et al. teach that cardiosphere derived autologous cardiosphere derived stem cells have been administered by intra-coronary injection into patients with ischemic left ventricular dysfunction and myocardial infarction (page 6/12, col.2).  A person of ordinary skill in the art knows that cardiospheres are a cardiac progenitor cell population.  Accordingly, the limitations of claims 17 and 19 are suggested by Cyganek.
Regarding the limitations of the preamble reciting, “restoring cardiac repair potential in a subject having a myocardial infarction,”  this seems to be an intended use of the method recited by the active method steps. The use of cardiospheres for treating myocardial infarction to ”reverse ventricular dysfunction” was explained to a person of ordinary skill in the art by Cyganek at page 6/12, col.2, section Cardiac resident stem cells for cardiac repair: “Cardiospheres or cardiosphere-derived cardiac progenitor cells have already found their way into clinical trials (CADUCEUS; cardiosphere derived autologous stem cells to reverse ventricular dysfunction) to demonstrate the applicability of these cells by intra-coronary injection into patients with ischemic left ventricular dysfunction and myocardial infarction.”  Therefore, the scope of the preamble of the recited method would be prima facie obvious to a person of ordinary skill in the art.
It would be prima facie obvious to combine the teachings of Weigand and Cyganek to treat a patient with myocardial infarction by intra-coronary injection of autologous cardiac progenitor cells that are engineered to express miR294 or miR295 or Lin28.

The skilled artisan would have had a reasonable expectation of success in combining the teachings of Weigand et al. and Cyganek et al. because the molecular biology required to produce and administer a genetically modified cardiac progenitor cell to a patient has been practiced prior to the instant application.
Therefore the method as taught by Weigand et al. and Cyganek et al. would have been prima facie obvious over the method of the instant application.

RESPONSE TO ARGUMENTS
The applicant argues (Remarks, page 7, filed 23 December 2021) that the examiner’s rejection of the claims under 35 USC 103 was insufficient to establish a case of prima facie obviousness because Weigand does not provide any data to demonstrate an effect of progenitor cells expressing an activator of Lin28a. The examiner notes that Cardiac resident stem cells for cardiac repair: “Cardiospheres or cardiosphere-derived cardiac progenitor cells have already found their way into clinical trials (CADUCEUS; cardiosphere derived autologous stem cells to reverse ventricular dysfunction) to demonstrate the applicability of these cells by intra-coronary injection into patients with ischemic left ventricular dysfunction and myocardial infarction.”  Therefore, Cyganek provides suggestion that the claimed preamble is prima facie obvious.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the applicant argues, “Weigand does not provide any data to demonstrate an effect of progenitor cells expressing an activator on Lin28a…In contrast Applicants submits that the data provided in the Specification demonstrates that 1) delivery of miR-294 is the heard augments cardiac function and increases proliferative response after myocardial infarction and 2) that activation of Lin28 in human CPCs provided a strategy to restore lost repair potential due to age and ideas thereby increasing CPC therapeutic value post transplantation including ability to secrete cardio protective exosomes at the site of injury” (Remarks, page 7).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “restore lost repair potential due to age and ideas thereby increasing CPC therapeutic value post transplantation In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the examiner finds the applicants’ arguments unpersuasive.
Therefore, the revised rejection of the instant claims over Weigand et al. and Cyganek et al. is maintained.

35 USC § 112(b)/(d)
Due to the applicant’s claim amendments, the examiner withdraws the rejection of claim 17  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Due to the applicant’s claim amendments, the examiner withdraws the rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
The applicant has amended claim 17 to remove the broader term.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633